Citation Nr: 1732055	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-45 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1978 to December 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In May 2015, the Board remanded the claims for additional evidentiary development.  

In July 2016, the Board remanded the claim again for additional evidentiary development.  The matter is now back before the Board.


FINDING OF FACT

The most competent and persuasive medical evidence weighs against a finding that any of the Veteran's currently diagnosed respiratory conditions were incurred in or aggravated by in-service exposure to environmental hazards or any other incident of his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II. Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107 (b).

III. Analysis

The Veteran contends that he was exposed to hazardous chemicals in service, working primarily as a corrosion control specialist, including lead, ethylene glycol, benzene, and toluene.  As a result, the Veteran contends that he has suffered from several respiratory conditions, including COPD, bronchitis, chronic rhinorrhea, and sinusitis.  

Service treatment records in January 1983 showed the Veteran stated he was occasionally experiencing shortness of breath.  

Service treatment records in January 1984 showed the Veteran was dealing with difficulty breathing in the morning.

Service treatment records from May 1983 to March 1986, show that the Veteran had multiple pulmonary function tests which were all marked as normal.

A service treatment note from August 1988 Dr. E.R.S. stated that the Veteran, "needs to stay out of [the] paint shop," to avoid chemical exposure.

Private medical records from January and September 1990 showed the Veteran was diagnosed with sinusitis.  

A Private medical record from September 1991 showed the Veteran was dealing with chest tightness, shortness of breath, and was treated for an upper respiratory infection.  X-rays upon inspection were shown to be normal.

Private medical records from March 1992 show that the Veteran was seen for an  upper respiratory infection.

Private treatment records dated June 1992 showed normal spirometry as well as normal chest x-rays.

A VA medical record from July 1993 showed chest x-rays were normal upon examination.  

A VA general medical examination report dated July 1993 reported the Veteran smoked one pack of cigarettes per day.  The lungs showed no wheezing, no rales or rhonchi were present.  

The Veteran received a VA examination for hematologic disorders in July 1996, which reported that the Veteran smoked one pack per day for 16 years.

A patient diagnostic report from a private treatment record in April 2001 showed no evidence of active pulmonary infiltration, pleural fluid, or pneumothorax.  Cardio mediastinal silhouette and pulmonary vasculature were within normal limits, with the chest being marked as normal.  

A radiology report from a private treatment record dated May 2007, found there to be no significant abnormalities of the lungs with the chest impression noted as unremarkable.  

Private medical records from October 2008 show the Veteran was diagnosed with bronchitis and sinusitis.

A June 2010 private medical record consultation noted that the Veteran smoked on average, one pack per day, but had been up to two to three packs at points in his life since his late teens.  The examiner noted that the Veteran was in the midst of smoking cessation, with the Veteran reducing his smoking to closer to half a pack a day.

In August 2010 the Veteran had a VA examination for respiratory diseases.  The examiner noted that the Veteran was treated for episodes of acute bronchitis, viral upper respiratory infections, and episodes of sinusitis.  The examiner noted that the Veteran had a history of smoking two to three packs per day starting at age 21, "giving his a history of smoking well over 30 years."  The examiner noted that the Veteran was currently smoking approximately half a pack a day, and upon review of the Veteran's medical record, the examiner noted that the Veteran was "advised to quit smoking" on multiple occasions.  Upon examination the Veteran's lungs were noted to be clear.  There was no wheezing and no rhonchi were noted.  The Veteran had no deformity of the chest wall or the spine that would have interfered with any breathing.  X-rays of the Veteran's paranasal sinuses were completed and were marked as normal.  The Veteran was diagnosed with chronic obstructive pulmonary disease and chronic rhinorrhea.  The examiner opined that "It is less likely than not that the Veteran's current respiratory conditions including his chronic obstructive pulmonary disease and chronic rhinorrhea are related to either the respiratory conditions treated during the military service or caused by his exposure to hazardous chemicals during military service.   It is more likely than not that the Veteran's condition of chronic obstructive pulmonary disease is related to his long smoking history between 2 and 3 packs per day greater than 30 years."

A private treatment record from January 2014 showed Dr. H. B. review of the Veteran's chest x-ray revealed subtle thickening of the per hilar bronchial walls, which suggested bronchitis or asthma.  Dr. H. B. diagnosed the Veteran with asthma and sinusitis.  

The Veteran was afforded a VA respiratory examination in July 2015.  The examiner opined that, "The Veteran's COPD is not related to his active service.  He has no other respiratory condition.  His sinus x-rays were normal in 2010.  His condition is from smoking."  In the examiner's rationale he stated that, "The most important risk factor for COPD is cigarette smoking and the amount and duration of smoking contribute to disease severity.  Thus, a key step in the evaluation of patients with suspected COPD is to ascertain the number of pack[s] [per]year smoked (packs of cigarettes per day multiplied by the number of years), as
the majority (about 80 percent) of patients with COPD in the United States have a
history of cigarette smoking.  The single best variable for predicting which adults will have airflow obstruction on spirometry is a history of more than 40 pack years of smoking."  This Veteran reported his smoking history as, at his peak, having smoked 2 packs per day.  The Veteran reported smoking for at least 37 years, with some cessation in between this time.  The Veteran estimates that "he actually
smoked 30-31 years."  He currently reported smoking a pack a day.  The examiner stated that, "this is far greater than a 40 pack-year history of smoking, thus he has the typical profile for developing COPD."

With regards to the Veteran's exposure to hazardous chemicals in-service, to include, lead, ethylene glycol, benzene, and toluene, the examiner stated that "these do not cause COPD.  They can cause respiratory irritation which would typically cease when exposure ceases.  

The CDC reports that tobacco smoke contains a deadly mix of more than 7,000
chemicals.  Hundreds are toxic and approximately 70 can cause cancer.  The most
important, based on their carcinogenic potency and established levels in cigarette smoke, were polycyclic aromatic hydrocarbons, N-nitrosamines, aromatic
amines, 1,3-butadiene, benzene, and various aldehydes.  The ATSDR Tox Guide for
Benzene states: "About 50% of the entire nationwide exposure to benzene results
from smoking tobacco or from exposure to tobacco smoke." The ATSDR Public Health Statement reports: "The average smoker (32 cigarettes per day) takes in about 1.8 milligrams (mg) of benzene per day.  This amount is about 10 times the average daily intake of benzene by nonsmokers." Therefore, he would have had far greater chemical exposure from his years of cigarette smoking than from his 2 years in service."

The Veteran was afforded a new examination in August 2016.  The examiner stated that the Veteran does not now have sinusitis, chronic bronchial infections, nor does he have chronic rhinorrhea.  The examiner opined that even if the Veteran had symptoms soon after service, he now has no COPD, bronchitis, chronic rhinorrhea, or sinusitis in any way related to service.  

The examiner from August 2016 gave an addendum opinion in November 2016.  The examiner noted that the Veteran's smoking exposed him to far more benzene than any in-service exposure given his long history of smoking.  Furthermore, while the Veteran contends that he has had exposure to a list of significant chemicals, (including possible carcinogenic chemicals related to his job at an electrical production equipment facility), the examiner noted that "none of these chemicals [cause] chronic upper respiratory conditions; to include bronchitis, pharyngitis, rhinitis, and sinusitis.  Any irritant affect contributing to these conditions (from toluene, benzene, or ethylene glycol) would resolve after treatment ceases.  Furthermore, the examiner stated that lead does not contribute to any of these conditions."  

The examiner acknowledged that the Veteran was treated within a year of his separation date in December 1989 for acute illnesses including sinusitis as well as upper respiratory symptoms.  However, the examiner noted that these were "acute episodes."  The Veteran reported to the examiner that he began having symptoms in service.  While the Veteran's records indicate such treatment for these conditions, the examiner opined that these were "acute illnesses and not a chronic condition."  

The Board has considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, and provide diagnoses in certain circumstances, the diagnosis and cause of a respiratory disorder cannot be discerned from mere observation, it requires greater training and knowledge than that possessed by a lay person, and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Board finds that the Veteran, as a lay person, is not competent to offer an opinion as to the diagnosis of a respiratory disorder or its cause.
In the present case, the most probative evidence of record is the VA opinions, which do not support a finding that any respiratory disorders present are related to chemical exposure during the Veteran's service. The examiners reviewed the record, examined the Veteran and provided thorough, researched and clear rationales for their conclusions. Thus, the preponderance of the evidence is against the claim, and the claim of entitlement to service connection for a respiratory disorder, to include as due to chemical exposure during service, is denied.  


ORDER

Entitlement to service connection for a respiratory disorder is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


